Citation Nr: 0734735	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation greater than 50 
percent for schizophrenia.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from September 1976 to 
February 1977 and from November 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In January 2007, the Board affirmed the RO's decision in this 
claim.  The veteran appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2007, the VA 
General Counsel filed a motion with the Court.  The Court 
approved the joint motion in August 2007, vacating and 
remanding the Board's decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the motion from the general counsel is very 
unclear.  In any event, recent evidence from the veteran's 
attorney suggests other records may be available that are 
pertinent to this claim. 

The veteran's attorney recently submitted a June 2007 
statement from "I.A.B.", M.D.  This statement cites to the 
"crisis he had" at work.  The medical report is clearly not 
citing to the veteran's active service from September 1976 to 
February 1977 and from November 1978 to November 1980.  The 
report strongly suggests that the veteran's current condition 
is "related to his job and he has not recuperated from it."    

The new August 2005 medical report of Dr. "M..M., M.D.", 
who addresses his report to the Office of Worker's 
Compensation Programs for the U.S. Department of Labor, also 
supports such a finding.  The reports clearly indicate some 
form of worker's compensation claim, yet records from this 
claim have not been associated with the VA claims file.          

Accordingly, the case is REMANDED for the following action:

The RO should request the veteran and his 
attorney to identify and submit all 
workers' compensation claim(s) the 
veteran has filed and all medical records 
from Drs. I.A.B. and M.M.  The response 
from the veteran's attorney should be in 
writing.  The VA wants all records 
regarding all workers' compensation 
claims the veteran has filed, including 
the final outcome of the claim(s).  It is 
important for the veteran's attorney to 
understand that the Board wants all 
records regarding the veteran's workers' 
compensation claim or claims.

If the veteran and his attorney have not 
done so, after securing any necessary 
authorization from the veteran, the RO 
should contact Dr. I.A.B. and any 
pertinent workers' compensation 
authority, including the U.S. Department 
of Labor, cited by Dr. "M.M., M.D.", in 
his August 7, 2005 report, in order to 
attempt to obtain copies of those 
treatment records which have not been 
previously secured.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


